DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
On pages 9-10, Applicant argues that,
“…
Thus, the type of “command” Andrizzi contemplates is not the type of command required by independent claims 1,12 and 13, namely “a user command to add pre-event-start media”. At best Andrizzi discloses a command for selecting the video data of the event itself and, as explicitly spelled out in the above passage, no video from any moment in time before the beginning of the event.”

In response, Examiner respectfully disagrees and submits that Haler, as described in the Office Action, already teaches “a user command to add pre-event-start media” (see Haler, [0034]), in which the user presses a REC button to record event data and data captured shortly prior to pushing the REC button are also recorded and stored. Andrizzi is only relied upon to teach such a command, i.e. a command to record event data, i.e. data at the moment of interest, is received while the live data is being recorded. In other words, with the incorporated feature from Andrizzi, the command taught by Haler would be received during the video is being recorded, thus the pre-event video data are also recorded.
Also, on page 10, Applicant also argues that,
1 Thus, there is a lack of motivation to combine Andrizzi with the other references forming the combination of references relied upon by the Examiner.”

In response, Examiner respectfully disagrees and submits that Vanman, Haler, Andrizzi, and the claimed invention are all about recording of event video at moments of interest, i.e. recording video data when something important occurs with variations, e.g. whether to also record pre-event data, when to record pre-event data, etc.
For particular, with incorporated feature from Andrizzi, the user would be able to issue a command to record event data in association of pre-event data without having to wait until recording of event data is completed, which is very convenient.
As such, there is a clear motivation for incorporating Andrizzi into the method taught by Vanman and Haler. Thus, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 12-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vanman et al. (US 2006/0158968 A1 – hereinafter Vanman), Haler (US 2007/0064108 A1 – hereinafter Haler), and Andrizzi et al .(US 10332564 B1 – hereinafter Andrizzi).
([0024] – receiving a live media stream from at least a camera); causing the live media stream to be progressively written to the recording device as an unprioritized background recording as the live media stream is received (Fig. 2; [0041] – background recording); receiving an indication of an event start (Fig. 2 – step 230; [0040]-[0042] – receiving a record trigger); responsive to the indication of the event start, causing a change in recording such that the live media stream is progressively written to the recording device as a prioritized event recording (Fig. 2; [0040]-[0042] – recording as an archive).
Vanman does not disclose the method comprises: receiving, via a user interface associated with the recording device, a user command to add pre-event-start media to the prioritized event recording, the user command excluding identification of duration of media to add to the prioritized event recording, wherein the user command is received while the live media stream is being written to the recording device as the prioritized event recording; responsive to the user command, selecting a user-triggered segment of the unprioritized background recording for addition to the prioritized event recording, wherein the user-triggered segment includes media written to the recording device before the event start and wherein the user-triggered segment corresponds to a preconfigured duration prior to the event start; and adding the user-triggered segment to the prioritized event recording.
Haler discloses, receiving, via a user interface associated with the recording device, a user command to add pre-event-start media to a prioritized event recording, the user command excluding identification of duration of media to add to the prioritized ([0034] – the user presses a button to add pre-event media to event recording without specifying a duration of media to add); responsive to the user command, selecting a user-triggered segment of the unprioritized background recording for addition to the prioritized event recording, wherein the user-triggered segment includes media written to the recording device before the event start ([0034] – selecting a preset duration of media from a buffer to add to the event recording); and adding the user-triggered segment to the prioritized event recording ([0034]).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Haler into the method taught by Vanman in order to allow the user manually record event data and add pre-event data when he or she feels there is a need to do so.
Vanman and Haler do not disclose wherein the user command is received while the live media stream is being written to the recording device as the prioritized event recording.
Andrizzi discloses a user command is received while a live media stream is being written to a recording device as a prioritized event recording (column 2, lines 12-34; column 3, lines 45-55 – a user command is received during video data of a moment of interest is being recorded).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Andrizzi into the method taught by Vanman and Haler to allow users to define a segment of pre-event data as soon as they feel necessary without waiting for the recording to be completed.
(Fig. 2 – step 235; [0040]-[0042]; [0062]); adding the system-triggered segment to the prioritized event recording (Fig. 2 – step 235; [0040]-[0042]); and wherein the user-triggered segment includes media written to the recording device before at least a portion of the system-triggered segment ([0065]-[0066]; [0070] – the user can manually selects any points of media).
Regarding claim 7, Vanman also discloses receiving an indication of an event conclusion (Fig. 2; [0062] – receiving an indication of event’s stop point); responsive to the indication of the event conclusion, causing a change in recording such that the live media stream is progressively written to the recording device as part of the unprioritized background recording (Fig. 2 – going back to background recording at 205).
Regarding claim 12, Vanman discloses (i) a method comprising, by a recording device: receiving a live media stream ([0024] – receiving a live media stream from at least a camera); causing the live media stream to be progressively written to the recording device as an unprioritized background recording as the live media stream is received (Fig. 2; [0041] – background recording); receiving an indication of an event start (Fig. 2 – step 230; [0040]-[0042] – receiving a record trigger); responsive to the indication of the event start, automatically: causing a change in recording such that the live media stream is progressively written to the recording device as a prioritized event (Fig. 2; [0040]-[0042] – recording as an archive); selecting a system-triggered segment of the unprioritized background recording for addition to the prioritized event recording, wherein the system-triggered segment includes media written to the recording device before the event start (Fig. 2; [0040]-[0042]; [0060]-[0062] – including specified time period before the event start); and adding the system-triggered segment to the prioritized event recording (Fig. 2; [0040]-[0042] – including specified time period before the event start). 
Vanman does not disclose the method comprises receiving a user command to add pre-event-start media to the prioritized event recording, the user command excluding identification of duration of media to add to the prioritized event recording, wherein the user command is received while the live media stream is being written to the recording device as the prioritized event recording; responsive to the user command, selecting a user-triggered segment of the unprioritized background recording for addition to the prioritized event recording, wherein the user-triggered segment includes media written to the recording device before at least a portion of the system-triggered segment, the user-triggered segment corresponds to a preconfigured duration prior to the event start; and adding the user-triggered segment to the prioritized event recording.
Haler discloses, receiving a user command to add pre-event-start media to a prioritized event recording, the user command excluding identification of duration of media to add to the prioritized event recording ([0034] – the user presses a button to add pre-event media to event recording without specifying a duration of media to add); responsive to the user command, selecting a user-triggered segment of the ([0034] – selecting a preset duration of media from a buffer to add to the event recording); and adding the user-triggered segment to the prioritized event recording ([0034]).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Haler into the method taught by Vanman in order to allow the user manually record event data and add pre-event data when he or she feels there is a need to do so.
Vanman and Haler do not disclose the user command is received while the live media stream is being written to the recording device as the prioritized event recording.
Andrizzi discloses a user command is received while a live media stream is being written to a recording device as a prioritized event recording (column 2, lines 12-34 – a user command is received during video data of a moment of interest is being recorded).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Andrizzi into the method taught by Vanman and Haler to allow users to define a segment of pre-event data as soon as they feel necessary without waiting for the recording to be completed.
Claim 13 is rejected for the same reason as discussed in claim 1 above.
Claim 16 is rejected for the same reason as discussed in claim 4 above.
Claim 18 is rejected for the same reason as discussed in claim 7 above.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vanman, Haler, and Andrizzi as applied to claims 1, 4, 7, 12-13, 16, and 18 above, and further in view of Bose et al. (US 2016/0322078 A1 – hereinafter Bose).
Regarding claim 8, Vanman also discloses responsive to a transfer command: transferring the prioritized event recording over an interface for off-device storage ([0065]).
Vanman, Haler, and Andrizzi do not explicitly disclose automatically deleting the unprioritized background recording without transferring the unprioritized background recording off the recording device in response to the transfer command.
Bose discloses in response to a transfer command, automatically deleting unimportant data to save storage space ([0124]; [0355]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Bose to automatically deleting the unprioritized background recording without transferring the unprioritized background recording off the recording device in the method taught by Vanman, Haler, and Andrizzi above in order to save storage space on the recording medium.
Claim 19 is rejected for the same reason as discussed in claim 8 above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vanman, Haler, Andrizzi, and Bose as applied to claims 1, 4, 7-8, 12-13, 16, and 18-19 above, and further in view of Evans, V (US 2018/0314296 A1 – hereinafter Evans, V).

Evans, V discloses a transfer command results from a docking of a recording device ([0024]; [0027]).
One of ordinary skill in the art before the filing date of the claimed invention would have been motivated to incorporate the teachings of Evans, V into the method taught by Vanman, Haler, Andrizzi, and Bose in claim 8 above to automatically archive the recorded data at a detected idle time, e.g. at docking.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vanman, Haler, Andrizzi, and Bose as applied to claims 1, 4, 7-8, 12-13, 16, and 18-19 above, and further in view of Myers (US 2002/0163577 A1 – hereinafter Myers).
Regarding claim 10, see the teachings of Vanman, Haler, Andrizzi, and Bose as discussed in claim 8 above. However, Vanman, Haler, Andrizzi, and Bose do not disclose checking a data-retention configuration on the recording device; and wherein the automatically deleting is performed responsive to a determination that the data-retention configuration specifies non-retention of the unprioritized background recording.
Myers discloses checking a data-retention configuration on the recording device ([0037]-[0038]); and wherein the automatically deleting is performed responsive to a determination that the data-retention configuration specifies non-retention of the unprioritized background recording ([0037]-[0038]).
.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vanman, Haler, and Andrizzi as applied to claims 1, 4, 7, 12-13, 16, and 18 above, and further in view of Myers.
Regarding claim 11, see the teachings of Vanman, Haler, and Andrizzi as discussed in claim 1 above. However, Vanman, Haler, and Andrizzi do not disclose, responsive to a transfer command: checking a data-retention configuration on the recording device; and responsive to a determination that the data-retention configuration specifies retention of the unprioritized background recording, transferring the prioritized event recording and the unprioritized background recording over an interface for off-device storage.
Myers discloses checking a data-retention configuration on the recording device ([0037]-[0038]); and responsive to a determination that the data-retention configuration specifies retention of the unprioritized background recording, transferring the prioritized event recording and the unprioritized background recording over an interface for storage ([0037]-[0038]).
One of ordinary skill before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Myers to transfer the recordings onto the off-device storage in the method taught by Vanman, Haler, and Andrizzi to manage the storage resources more efficiently.
Claim 20 is rejected for the same reason as discussed in claim 11 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


 /HUNG Q DANG/Primary Examiner, Art Unit 2484